9/16/2021 Case      2:20-cv-00014-JPJ-PMS Document       73-1
                                            Western District         Filed
                                                             of Virginia       09/16/21
                                                                         | United States District Page
                                                                                                  Court 1 of 1 Pageid#: 452

                         UNITED STATES DISTRICT COURT
                         Western District of Virginia
                                                                                                                                                         A
                         Michael F. Urbanski, Chief District Judge   Julia C. Dudley, Clerk of Court   Jennifer K. Williams, Chief Probation Officer


      Court               Judges                 Jurors              Attorneys         Filing Without            Forms                CM/ECF            Criminal     Programs &
   Information                                                                          an Attorney                                 Information        Justice Act    Services


                                                            Home >> Judges >> Judge Sargent >> Practices and Procedures >> Format of Proposed Orders
        Judges

        Opinions
                                                            Format of Proposed Orders
                                                            All proposed orders should be electronically forwarded to Judge Sargent at pamelas@vawd.uscourts.gov and her judicial
        Contact Information                                 assistant, Robin Bordwine at robinb@vawd.uscourts.gov, by email. The proposed orders should be in word processing
                                                            format, either WordPerfect or Microsoft Word, and should be in 14-point Times Roman type.
        Judge Urbanski

        Judge Jones

        Judge Dillon

        Judge Cullen

        Judge Moon

        Judge Sargent
           Practices and Procedures

           Important Notices to Counsel

           Forms

           Jury Instructions

           Law Library

           Social Security

        Judge Ballou

        Judge Hoppe

        Judicial Seminars Disclosure




Home | Contact Us | Employment | FAQs | Glossary of Legal Terms                                                                                                        Privacy Policy




www.vawd.uscourts.gov/judges/judge-sargent/practices-and-procedures/format-of-proposed-orders.aspx                                                                                  1/1
